Title: To George Washington from Tobias Lear, 10 February 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] Feby 10th 1796
          
          I had the honor of writing to you on the 8th inst. Since which I have been favored with a letter from Colo. Pickering, covering the agreement of the prop[r]ietors of the land at the junction of the Potomac & Shanandoah, and requesting my agency to

complete the purchase for the United States, if it can now be done. Tomorrow I set off for that quarter, and shall endeavor to close the business upon the terms proposed. I shall act with as much address as I am master of to accomplish the object; but I confess, as the time has elapsed, I have doubts whether it can be touched now upon the first offer.
          Mrs Lear & the children unite in respectful & affectionate remembrance to Mrs Washington & yourself & love to Mr Dandridge & Washington. With every respectful & affectionate feeling, I am, My dear Sir, Your obliged friend
          
            Tobias Lear
          
        